Citation Nr: 0618331	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the son of 
an individual who served during World War II.  The service 
department has certified that the decedent had recognized 
guerrilla service from January 28, 1945, to June 22, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Based upon the dates and type of the active service reported 
above, it appears that the decedent did not meet the 
requirements to qualify as a veteran under the laws and 
regulations governing VA benefits.  See 38 U.S.C.A. §§ 101, 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2005).  
Nevertheless, for the purpose of the present decision, he 
will be addressed as "the veteran."  


FINDINGS OF FACT

1.  The appellant is an adult married son of the deceased 
veteran.  

2.  The appellant was born in February 1963, and his 18th 
birthday was in February 1981.  

3.  The appellant is more than 23 years old and is deaf.  
There is no evidence that he became permanently incapable of 
self-support prior to reaching the age of 18.  




CONCLUSION OF LAW

The appellant is not eligible for VA death benefits as a 
child of a veteran.  38 U.S.C.A. §§ 101(4), 5102, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.357, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA death benefits as a surviving child of 
the deceased veteran.  For the purpose of determining 
entitlement of benefits, the term "child of the veteran" 
means an unmarried person who is a legitimate child who is 
under the age of 18 years, or who, before reaching the age of 
18 years, became permanently incapable of self-support, or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.

In this case, the appellant's Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child, VA Form 21-534, shows that he 
was born in February 1963, as a natural child of the veteran.  
Thus, at the time of his July 2002 application for benefits, 
the appellant was older than the maximum allowable age of 23 
years for purposes of satisfying the definition of "child."  
Moreover, the evidence of record establishes that the 
appellant is legally married.  (See his September 2003 
statement.)  

As to the allegation that he was permanently incapable of 
self-support prior to his 18th birthday in February 1981, the 
Board has reviewed the 2002 private records which reflect 
that the veteran is currently deaf. Also reviewed was a 
private physician's May 2002 statement in which it was noted 
that he had treated the appellant since childhood for hearing 
loss.  However, even while hearing loss is a significant 
disability, it is not concluded by the Board that such is too 
physically debilitating as to prevent the appellant from 
obtaining substantial employment.  Moreover, there are no 
objective documents of record reflecting that the veteran's 
inability to work over the years.  

Thus, for all of the reasons, the appellant is not a "child" 
for purposes of establishing legal entitlement to VA 
benefits.  Id.  Accordingly, his claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where the law, not the evidence, is dispositive, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995).

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Review 
of the record reflects that the veteran was notified of VCAA 
in this case.  However, it is pointed out that the Court of 
Appeals for Veterans' Claims has held that the VCAA has no 
effect on an appeal where, as in this case, the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).

Because the appellant is and has been during the pendency of 
this claim and appeal, past 23 years of age and legally 
married, and because there is no evidence of record showing 
that he became permanently incapable of self-support prior to 
his 18th birthday in 1981, he thereby fails to meet the 
definition of "child" for the purpose of entitlement to VA 
benefits related to her father's former military service, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the appellant's claim.  
See 38 C.F.R. § 3.159(d).  Nor, in the context of the law 
that applies to this case, is there any indication in the 
record that there is any evidence that would substantiate the 
claim, that has not been obtained.

ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


